Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 11, 2015

                                            No. 04-14-00666-CV

IN RE Dean DAVENPORT, Dillon Water Resources, Ltd., 5D Drilling and Pump Service, Inc.
  f/k/a Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC f/k/a Davenport
  Oper., LLC, Water Exploration Co., Ltd., WAD, Inc., Water Investment Leasing Company,
   LLC, Blue Gold Resources Management, LLC, Blue Gold Properties, LLC and Blue Gold
                                    Development, LLC

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On September 23, 2014, relators filed a petition for a writ of mandamus. The court has
considered relators’ petition and reply, and the response of the real parties in interest and has
determined that relators are entitled to the relief requested in part. Accordingly, the petition for
writ of mandamus is CONDITIONALLY GRANTED IN PART. TEX. R. APP. P. 52.8(c).

        The Honorable Peter A. Sakai is ORDERED to vacate the September 2, 2014 Order
Granting Plaintiffs’ Motion for New Trial and issue a new order specifying its reasons for granting
a new trial. The writ will issue only if we are notified that Judge Sakai has not done as directed
within fifteen days from the date of this order.

        It is so ORDERED on March 11, 2015.

                                                                     _____________________________
                                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2015.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk

1
  This proceeding arises out of Cause No. 2012-CI-03086, styled Tom Hall, Thomas C. Hall, P.C. as Successor in
Interest to Hall & Bates, L.L.P., Blake Dietzmann, Tim Patton and Timothy Patton, P.C. v. Dillon Water Resources,
Ltd., 5D Drilling and Pump Service, Inc. f/k/a Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC
f/k/a Davenport Oper., LLC, Dean Davenport, WAD, Inc., Water Exploration Co., Ltd., Water Investment Leasing
Company, LLC, Blue Gold Resources Management, LLC, Blue Gold Properties, LLC and Blue Gold Development,
LLC, pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.